UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2632



KIRSTEN M. NOAKES,

                                            Plaintiff - Appellant,

          versus


LESLIE P. FORD; DOES 1 Through 3,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-96-619-R)


Submitted:   March 17, 1998               Decided:   March 31, 1998


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Kirsten M. Noakes, Appellant Pro Se. Debra Jean Prillaman, Assis-
tant United States Attorney, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing her

action under the Federal Tort Claims Act under both Fed. R. Civ. P.

12(b)(1) and 12(b)(6). We have reviewed the record and the district

court's opinion and find no reversible error. We modify the dis-

missal, however, to fall only under Fed. R. Civ. P. 12(b)(1) and to
be without prejudice to Appellant's opportunity to exhaust her

administrative remedies. See 28 U.S.C. § 2675(a) (1994); McNeil v.
United States, 508 U.S. 106, 113 (1993). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                2